Stephens, J.
1. Where a person renders valuable services to another, there arises no implied obligation to pay for the same by a third person who is under no legal obligation to furnish such services to the person receiving them, and where the person receiving the services was not authorized to act as his agent in procuring such services.
2. Communications from such third person to the person rendering the services, made while the services are being rendered, which amount only to mere expressions of the former’s appreciation of the latter’s rendition of such services to the person receiving them, are not sufficient to establish any contractual obligation by sueh third person to pay for the services thus rendered,
3. In a suit brought to recover for services rendered by the plaintiff to the defendant’s mother, where it appears that the defendant did not. authorize the rendition of the services, but, according to the contents of certain alleged letters from the defendant to the plaintiff, which were excluded from evidence and the exclusion of which the plaintiff complains of, only expressed to the plaintiff, while the services were being rendered, his appreciation of the plaintiff’s rendering such services, a nonsuit was properly awarded.

Judgment affirmed.

Jenhins, P. J., and Hill, J., concur.